Citation Nr: 0501473	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-03 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision in which 
the RO denied service connection for PTSD. The veteran filed 
a notice of disagreement (NOD) that same month, and a 
statement of the case (SOC) was issued in May 2002.  The 
veteran filed a substantive appeal in February 2003.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In his July 2004 statement received by the Board that same 
month, the veteran's attorney requested that the veteran be 
afforded a Board hearing in connection with the claim on 
appeal.  Thereafter, in an October 14, 2004 letter, the 
Board's Administrative Service requested clarification from 
the veteran as to whether he still wanted a Board hearing, 
and if so, what type; the veteran responded that he desired a 
hearing before a Veterans Law Judge (VLJ) at the RO.    

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See also        38 U.S.C.A. 
§ 7107 (West 2002) (pertaining specifically to hearings 
before the Board).  Under these circumstances, in accordance 
with his request, the veteran must be provided an 
opportunity to present testimony at a Travel Board hearing.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing in accordance with his October 
2004 request (or as soon as is 
practicable). The RO should notify the 
veteran (and his attorney) of the date 
and time of the hearing in accordance 
with      38 C.F.R. § 20.704(b) (2004).  
After the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



